DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s communication of 5/12/2020.  Currently claims 1-20 are pending and rejected below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/362109 A1 (hereafter “Buchanan”).
Buchanan discloses a  junction assembly suitable for an intravenous (IV) component (Fig.3 - connection system 20), the junction assembly comprising: a component connector having a spigot (Fig.3 - connector fitting 21) configured to slideably receive an inner surface of an IV tube to form a connector/tube junction (see Fig.6 - assembled connection system 20); and a shaped memory polymer (SMP) ring (Fig.3 - retention sleeve 23) formed of a shape changing material (par.[0040]), the SMP ring comprising: an expanded state in which the SMP ring is slideably disposed encircling the connector/tube junction (par.[0041]); and a contracted state in which the SMP ring is retained in a retaining position squeezing the connecior/tube junction (par.[0041)), wherein the shape changing material is configured to change to one of the expanded state and the contracted state upon being subjected to an external stimuli (par.[0044]).
Concerning claim 2-3 see figure 3, annular barbs 38.
Concerning claim 4 see paragraph [0040].
Concerning claim 18, see the disclosure of Buchanan and the elements as in claim 1, the subject matter as above, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5-12, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/362109 A1 (hereafter “Buchanan”) in view of WO 98/22175 A1 (hereafter “Sachdeva”).
Concerning claim 5, choosing addition of a solvent adhesive or bond is an obvious choice for a person skilled in the art when posed with the problem of securing position of a tube on a connector. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make this modification since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Concerning claims 6, 7 and 8, choosing temperature or moisture is an obvious choice for a person skilled in the art when posed with the problem of choosing and external stimuli for a heat/moisture sensitive material, the person skilled in the art would use document Sachdeva which discloses a use of heat sensitive shape memory material for tube connection. See Sachdeva - p.9 1.24-p.1019 
Concerning claim 9, choosing a specific therrmo-reactive material is a matter of choice for a person skilled in the art when posed with the problem of material selection. The person skilled in the art would use document Sachdeva which discloses a use of heat sensitive shape memory material for tube connection. See Sachdeva - p.9 1.24 - p.101. 9. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make this modification since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Concerning claim 10 – 12, choosing of a specific type of a memory shape material is a matter of choice for a person skilled in the art when posed with the problem of material selection. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make this modification since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Concerning claim 19, see Buchanan Fig.3 - connector fitting 21, par.[0041] 
Concerning claim 20: see Fig.12 - medical connector 123, tabs 124.

Claim(s) 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,772, 261 (hereafter “Magram”), in view of WO 98/22175 A1 (hereafter “Sachdeva”).
Magram discloses a junction assembly suitable for an intravenous (IV) component (Fig.12 - sleeve), the junction assembly comprising: a shaft configured to slideably receive an inner surface of an !V tube (Fig.12 - medical tube connector 123); a compression flange configured to slideably receive an outer surface of the IV tube (Fig.12 - elongated tabs 124), the shaft, the compression flange and the !V tube forming a connector/tube junction; and a gap disposed between the shaft and the compression flange (see Fig.i2 - between the medical tube connector 123 and elongated tabs 124 is a gap), wherein in an expanded state the compression flange is expanded and the gap at a tube insertion end of the connector is a first width (see Fig.12 - tabs 124 in an expanded state, wide gap), wherein in a contracted state the compression flange is narrowed and the gap ai the tube insertion end of the connector is a second width that is less than the first width (see col.8 123-25), and wherein the material is configured to change to one of the expanded state and the contracted state upon being subjected to an external stimuli (see col.8 |. 23-25). 4.2 The subject-matter of claim1 therefore differs from this known from document Sachdeva in that the connector is made from a shape memory polymer. A person skilled in the art would immediately consider use of of the teaching of Sachdeva when posed with the problem of removing tubing secured in connector, as Sachdeva discloses a connector with memory shape material tuned to open and close in reaction to a change in temperature, see Sachdeva p.9 I. 13-15. 4.6.
Concerning claims 14: see col.8 l. 23-25 - concerning a kinematic reversal.
Concerning claim 15 and choosing of a specific shape for expanded and contracted state of a connector is a matter of choice for a person skilled in the art when posed with the problem of design of a connecting portion.
Concerning claim 16 and choosing addition of a solvent adhesive or bond is an obvious choice for a person skilled in the art when posed with the problem of securing position of a tube on a connector.
Concerning claim 17 and choosing a specific thermo-reactive material is a matter of choice for a person skilled in the art when posed with the problem of material selection. The person skilled in the art would use document Sachdeva which discloses a use of heat sensitive shape memory material for tube connection. See D2 - p.9 1.24 - p. 1019
The subject-matter of dependent claims 5-12, 14-17 and 20 are obvious modification to a PHOSITA and over combination of Buchanan, Sachdeva, and Magram and the associated modifications known to a PHOSITA.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783